DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2021 has been entered.

Response to Arguments
 	Applicant is silent with respect to the claim interpretation under 112(f) for claim(s) 1-7 made on 06/24/2021. Therefore, the claim interpretation for the claims are maintained and updated in view of the amendment.
	Applicant’s arguments filed 12/21/2021 with respect to claim(s) 1 and 8 have been considered but are moot in view of the new ground(s) of rejection. Particularly, Applicant’s arguments on pgs. 8-10 are directed to previously cited reference Nishidai et al. (US 5,537,514 A). However after a reconsideration and an updated search, the Examiner provides a new grounds of rejection with respect to previously cited reference Levy et al. (US 2017/0052731 A1) in view of Levy et al. (US 2019/0036821 A1) (cited in Advisory Action filed 12/07/2021) and new reference Thomas et al. (US 2002/0154636 A1). Therefore, Applicant’s arguments are moot in view of the new grounds of rejection.

Claim Interpretation
 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: packet classifier of claims 1-7, 15, and 17 and packet handler of claim 1.	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Regarding claims 1-7, 15, and 17, there is sufficient physical structure with algorithm for packet classifier, see Fig. 1 and pg. 10 ll. 7-14: a network element comprises a classifier 104 to classify packets. The classifier 104 includes at least a RAM 116, an ERP build circuit 124, and a search flow control circuit 118 which are all hardware components; therefore, classifier 104 has physical structure.  Fig. 3 and pgs. 16-19 disclose various algorithms performed by the classifier 104. On pg. 20 ll. 20-28, it is disclosed that the classifier 104 is implemented using hardware, such as ASIC or FPGA.	Regarding claim 1, there is sufficient physical structure with algorithm for packet handler, see pg. 20 ll. 23-28: different elements of network element 100 may be implemented using hardware, such as ASIC or FPGA. Fig. 1 shows network element 100 includes packet handler 106. Therefore, packet handler 106 is implemented using hardware. On pg. 3 ll. 8-10, it is disclosed that the packet handler applies actions to packets based on matching.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by 

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim(s) 1, 3-4, 7-8, 10-11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levy et al. (US 2017/0052731 A1) (cited in IDS) in view of Levy et al. (US 2019/0036821 A1) (hereinafter referred to as Levy-2) and Thomas et al. (US 2002/0154636 A1).

Regarding claim 1, Levy discloses A network element (Fig. 1, [0042]: network element 20), comprising: 
multiple ports, configured to transmit and receive packets over a network (Fig. 1, [0042]: multiple ports 22 are used for forwarding (=transmit and receive) data packets 26);  
5a packet classifier, configured to (Fig. 1, [0042]: decision logic 24 has circuitry to perform classification (=packet classifier)): 
receive a corpus of rules and a plurality of Rule Patterns (RPs) ([0064]: a processor in (decision) logic 24 receives a corpus of rules comprising RPs), wherein each RP corresponds to a subset of the rules and specifies positions of unmasked packet-header bits to be matched by the rules 10in the subset ([0047]: each RP corresponds to a large number of actual rules which share a pattern of unmasked (‘u’) bits, see Fig. 2: different RPs have different unmasked bit positions, where rule pattern 54 ‘uuuxxxuu’ is shared by rules ‘111xxx11’, ‘100xxx01’, etc. [0043]: a set of rules are then matched with a classification key from a received packet including contents of a header, see Fig. 2 and [0053]: a classification key 76 is matched with possible RPs, where [0036]: classification key comprises a string of bits); 
define, in a Random-Access Memory (RAM), multiple memory regions that are read sequentially one after another (Figs. 1-2, [0043]-[0044], [0047]: SRAM 32 comprises a matching database 36 containing a set of rule entries, rules having rule pattern, and data structures (=multiple memory regions). [0002], [0054]: data structures are used for storage and lookup of classification rules/sort of corpus of rules. [0050]: rule entries 66 are stored in locations of the SRAM, wherein the locations are determined (=define) based on a predefined hash and a matching value 68. Fig. 2, [0047]-[0048], [0050]-[0051]: there are 3 phases: eRP construction 50, rule storage 62, and key search 74. In each phase, multiple locations (i.e., for set of rule entries 66, rules with rule patterns 52-60, etc.) in the data structure are used; therefore, the multiple locations are read sequentially at least with respect to the 3 phases);
store, in the multiple memory regions, a grouping of the RPs into Extended RPs (ERPs) ([0033]: eRPs group multiple RPs together, i.e., Figs. 1-2, [0049]-[0050]: eRP 60 includes RPs 52, 54, 56, 58 and is stored in data structure of SRAM 32 of decision logic 24. [0053]-[0054]: there are multiple eRPs in data structures), each ERP defining a superset of the unmasked bits in the RPs associated therewith ([0033]: any RP of an eRP is a superset of unmasked bits in the eRP);  
15receive packets, and match each packet to one or more of the rules by accessing the ERPs in the RAM (Fig. 1, [0043]: decision logic 24 receives packets 26, extracts a classification key from each packet 26, and matches the key against a set of rule entries stored in SRAM 32, i.e., Fig. 2, [0053]: classification key 76 are matched with one or more eRPs stored in SRAM 32);
estimate, for each RP from among at least some of the RPs, a respective number of the received packets that match the RP ([0036]: data items of arrived data packets are extracted for classification keys to match with rule entries corresponding to rules. The rule entries are computed from eRPs comprising grouped RPs. [0041], [0044]: frequencies of occurrence of different patterns among classification keys are determined, i.e., there are rules having RPs with low frequency. [0064]: the processor counts the frequency of each pattern); and 
adaptively modify (i) grouping of the RPs into the ERPs ([0036]: RPs are grouped into eRPs. [0069]-[0070]: network element 20 frequently changes the rules for packet classification by extracting a new RP and making a decision whether to group the new RP into any existing eRPs); and 
a packet handler, configured to apply actions to the packets depending on matching of the packets to the rules (Fig. 1, [0042]-[0043]: decision logic 24 has circuitry to perform other actions (=packet handler) on the packet 26 based on when a key is found to match one of the rule entries, wherein the actions are stored in an action list 34 that includes actions, such as encapsulation, decapsulation, security filtering, and/or quality-of-service functions).
Levy does not disclose adaptively modify (ii) allocation of the ERPs to the memory regions, by: sorting all possible ERPs according to accumulated numbers of the received packets that match the RPs in the ERP; and allocating subsets of the sorted ERPs, in descending order of the accumulated numbers of the received packets, to respective ones of the memory regions.
adaptively modify (ii) allocation of the ERPs, by: sorting all possible ERPs according to accumulated numbers of the received packets that match the RPs in the ERP ([0044]: order of tables 58, 60, etc. may be set based on matches and the search order is changed dynamically. [0042]-[0043]: tables 58, 60, etc. are RP tables and are referred to as eRP); and allocating subsets of the sorted ERPs, in descending order of the accumulated numbers of the received packets ([0044]: the order of tables 58, 60, etc. starts with the most frequent matches (=in descending order). The matches are between classification keys and tables 58, 60, etc. [0028]: classification keys are extracted from received data packets).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the decision logic 24 having circuitry to perform classification, as taught by Levy, to set the order of RP tables so that the table that has given the most frequent matches is searched first, as taught by Levy-2.
Doing so provides a reduction in search time (Levy-2: [0044]).
Levy in view of Levy-2 does not disclose the setting of the tables to the memory regions and setting the ordered tables to respective ones of the memory regions.
However, Thomas discloses setting of the tables to the memory regions ([0005]: packet identifiers are matched with memory locations in memory addresses (=memory regions)) and setting the ordered tables to respective ones of the memory regions ([0005]: the packet identifiers that frequently occur the most are placed in the first memory address and the least frequently occur at the last address).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the decision logic 24 having circuitry to perform classification, as taught by Levy, to set the order of RP tables so that the table that has given the 
Doing so provides an optimal search order of memory addresses related to frequency of occurrence of packet identifiers in incoming packets, which becomes more refined with time (Thomas: [0021]).

Regarding claim 3, Levy in view of Levy-2 and Thomas discloses all features of claim 1 as outlined above. 
Levy discloses wherein, in performing a given modification of the grouping of the RPs ([0036]: RPs are grouped into eRPs. [0069]-[0070]: network element 20 frequently changes the rules for packet classification by extracting a new RP and making a decision whether to group the new RP into any existing eRPs), the packet classifier is configured to reduce an average number of times the RAM is read per packet ([0032]-[0033]: to overcome the growing number of accesses in a RAM based on RPs (=to reduce an average number of times the RAM is read), eRPs are used to group multiple RPs together. [0051], [0053]: instead of matching a classification key with each rule entry during a key search phase 74, a classification key from each incoming packet (=per packet) is matched to the one or more eRPs).

Regarding claim 4, Levy in view of Levy-2 and Thomas discloses all features of claim 1 as outlined above. 
Levy does not disclose, but Levy-2 further discloses wherein, in performing a given modification of the allocation of the ERPs ([0044]: order of tables 58, 60, etc. may be set based on matches, i.e., the order starts with the most frequent matches. [0042]-[0043]: tables 58, 60, etc. are RP tables and are referred to as eRP), the packet classifier is configured to reduce an average number of times the RAM is read per packet ([0044]: the tables are ordered so that the search engine can search for a match between a classification key and the table in a reduced time. [0042]-[0043]: tables 58, 60, etc. are RP tables and are referred to as eRP. [0028]: classification keys are extracted from received data packets. [0025]: the use of eRPs reduces the number of accesses to the tables in the RAM as already taught by Levy (US 2017/0052731), see mapping in claim 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the decision logic 24 having circuitry to perform classification, as taught by Levy, to set the order of RP tables so that the table that has given the most frequent matches is searched first in order to reduce a search time, as taught by Levy-2.
Doing so provides a reduction in search time (Levy-2: [0044]).
Levy in view of Levy-2 does not disclose the setting of the tables to the memory regions.
However, Thomas discloses setting of the tables to the memory regions ([0005]: packet identifiers are matched with memory locations in memory addresses (=memory regions)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the decision logic 24 having circuitry to perform classification, as taught by Levy, to set the order of RP tables so that the table that has given the most frequent matches is searched first, as taught by Levy-2, and place the most frequent matches in specific memory addresses in an descending order, as taught by Thomas.
Doing so provides an optimal search order of memory addresses related to frequency of occurrence of packet identifiers in incoming packets, which becomes more refined with time (Thomas: [0021]).

Regarding claim 7, Levy in view of Levy-2 and Thomas discloses all features of claim 1 as outlined above. 
further comprising a Ternary-Content-Addressable Memory (TCAM) 20that is configured to hold, at least temporarily, a subset of the rules (Fig. 1, [0044]: network node 20 includes TCAM 38 that contains rules that have not been stored in SRAM 36. [0035]: TCAM is used to temporarily store new rules before they are stored), wherein the classifier is configured to match a received packet to the rules stored in the TCAM upon failing to find a successful match in the RAM ([0016]: decision logic matches data packets with rule entries, i.e., [0011]: match data items with rule entries in RAM and TCAM. [0035]: TCAM is only accessed as needed based on results of RAM lookup, i.e., [0044]: when classification key does not match any rule entries in SRAM).

Regarding claim 8, Levy discloses A method, comprising: 
in a network element that transmits and receives packets over a network (Fig. 1, [0042]: network element 20 includes multiple ports 22 that are used for forwarding (=transmit and receive) data packets 26), receiving a corpus of rules and a plurality of Rule Patterns (RPs) ([0064]: a processor in (decision) logic 24 receives a corpus of rules comprising RPs), wherein each RP corresponds to a subset of the rules and specifies positions of unmasked packet-header bits to be matched by the rules 10in the subset ([0047]: each RP corresponds to a large number of actual rules which share a pattern of unmasked (‘u’) bits, see Fig. 2: different RPs have different unmasked bit positions, where rule pattern 54 ‘uuuxxxuu’ is shared by rules ‘111xxx11’, ‘100xxx01’, etc. [0043]: a set of rules are then matched with a classification key from a received packet including contents of a header, see Fig. 2 and [0053]: a classification key 76 is matched with possible RPs, where [0036]: classification key comprises a string of bits); 
defining, in a Random-Access Memory (RAM), multiple memory regions that are read sequentially one after another (Figs. 1-2, [0043]-[0044], [0047]: SRAM 32 comprises a matching database 36 containing a set of rule entries, rules having rule pattern, and data structures (=multiple determined (=define) based on a predefined hash and a matching value 68. Fig. 2, [0047]-[0048], [0050]-[0051]: there are 3 phases: eRP construction 50, rule storage 62, and key search 74. In each phase, multiple locations (i.e., for set of rule entries 66, rules with rule patterns 52-60, etc.) in the data structure are used; therefore, the multiple locations are read sequentially at least with respect to the 3 phases);
storing, in the multiple memory regions, a grouping of the RPs into Extended RPs (ERPs) ([0033]: eRPs group multiple RPs together, i.e., Figs. 1-2, [0049]-[0050]: eRP 60 includes RPs 52, 54, 56, 58 and is stored in data structure of SRAM 32 of decision logic 24. [0053]-[0054]: there are multiple eRPs in data structures), each ERP defining a superset of the unmasked bits in the RPs associated therewith ([0033]: any RP of an eRP is a superset of unmasked bits in the eRP); 
15receiving packets, and matching each packet to one or more of the rules by accessing the ERPs in the RAM (Fig. 1, [0043]: decision logic 24 receives packets 26, extracts a classification key from each packet 26, and matches the key against a set of rule entries stored in SRAM 32, i.e., Fig. 2, [0053]: classification key 76 are matched with one or more eRPs stored in SRAM 32); and 
estimating, for each RP from among at least some of the RPs, a respective number of the received packets that match the RP ([0036]: data items of arrived data packets are extracted for classification keys to match with rule entries corresponding to rules. The rule entries are computed from eRPs comprising grouped RPs. [0041], [0044]: frequencies of occurrence of different patterns among classification keys are determined, i.e., there are rules having RPs with low frequency. [0064]: the processor counts the frequency of each pattern); and 
adaptively modifying (i) grouping of the RPs into the ERPs ([0036]: RPs are grouped into eRPs. [0069]-[0070]: network element 20 frequently changes the rules for packet classification by extracting a new RP and making a decision whether to group the new RP into any existing eRPs); and 
applying actions to the packets depending on matching of the packets to the rules (Fig. 1, [0042]-[0043]: decision logic 24 has circuitry to perform other actions (=packet handler) on the packet 26 based on when a key is found to match one of the rule entries, wherein the actions are stored in an action list 34 that includes actions, such as encapsulation, decapsulation, security filtering, and/or quality-of-service functions).
Levy does not disclose adaptively modifying (ii) allocation of the ERPs to the memory regions, by: sorting all possible ERPs according to accumulated numbers of the received packets that match the RPs in the ERP; and allocating subsets of the sorted ERPs, in descending order of the accumulated numbers of the received packets, to respective ones of the memory regions.
However, Levy-2 discloses adaptively modifying (ii) allocation of the ERPs, by: sorting all possible ERPs according to accumulated numbers of the received packets that match the RPs in the ERP ([0044]: order of tables 58, 60, etc. may be set based on matches and the search order is changed dynamically. [0042]-[0043]: tables 58, 60, etc. are RP tables and are referred to as eRP); and allocating subsets of the sorted ERPs, in descending order of the accumulated numbers of the received packets ([0044]: the order of tables 58, 60, etc. starts with the most frequent matches (=in descending order). The matches are between classification keys and tables 58, 60, etc. [0028]: classification keys are extracted from received data packets).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the decision logic 24 having circuitry to perform classification, as taught by Levy, to set the order of RP tables so that the table that has given the most frequent matches is searched first, as taught by Levy-2.

Levy in view of Levy-2 does not disclose the setting of the tables to the memory regions and setting the ordered tables to respective ones of the memory regions.
However, Thomas discloses setting of the tables to the memory regions ([0005]: packet identifiers are matched with memory locations in memory addresses (=memory regions)) and setting the ordered tables to respective ones of the memory regions ([0005]: the packet identifiers that frequently occur the most are placed in the first memory address and the least frequently occur at the last address).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the decision logic 24 having circuitry to perform classification, as taught by Levy, to set the order of RP tables so that the table that has given the most frequent matches is searched first, as taught by Levy-2, and place the most frequent matches in specific memory addresses in an descending order, as taught by Thomas.
Doing so provides an optimal search order of memory addresses related to frequency of occurrence of packet identifiers in incoming packets, which becomes more refined with time (Thomas: [0021]).

Regarding claim 10, Levy in view of Levy-2 and Thomas discloses all features of claim 8 as outlined above. 
Levy discloses wherein, in performing a given modification of the grouping of the RPs comprises ([0036]: RPs are grouped into eRPs. [0069]-[0070]: network element 20 frequently changes the rules for packet classification by extracting a new RP and making a decision whether to group the new RP into any existing eRPs) reducing an average number of times the RAM is read per packet ([0032]-[0033]: to overcome the growing number of accesses in a RAM based on RPs (=to  a classification key from each incoming packet (=per packet) is matched to the one or more eRPs).

Regarding claim 11, Levy in view of Levy-2 and Thomas discloses all features of claim 8 as outlined above. 
Levy does not disclose, but Levy-2 further discloses wherein, in performing a given modification of the allocation of the ERPs comprises ([0044]: order of tables 58, 60, etc. may be set based on matches, i.e., the order starts with the most frequent matches. [0042]-[0043]: tables 58, 60, etc. are RP tables and are referred to as eRP) reducing an average number of times the RAM is read per packet ([0044]: the tables are ordered so that the search engine can search for a match between a classification key and the table in a reduced time. [0042]-[0043]: tables 58, 60, etc. are RP tables and are referred to as eRP. [0028]: classification keys are extracted from received data packets. [0025]: the use of eRPs reduces the number of accesses to the tables in the RAM as already taught by Levy (US 2017/0052731), see mapping in claim 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the decision logic 24 having circuitry to perform classification, as taught by Levy, to set the order of RP tables so that the table that has given the most frequent matches is searched first in order to reduce a search time, as taught by Levy-2.
Doing so provides a reduction in search time (Levy-2: [0044]).
Levy in view of Levy-2 does not disclose the setting of the tables to the memory regions.
However, Thomas discloses setting of the tables to the memory regions ([0005]: packet identifiers are matched with memory locations in memory addresses (=memory regions)).

Doing so provides an optimal search order of memory addresses related to frequency of occurrence of packet identifiers in incoming packets, which becomes more refined with time (Thomas: [0021]).

Regarding claim 14, Levy in view of Levy-2 and Thomas discloses all features of claim 8 as outlined above. 
Levy further discloses further comprising storing in a Ternary-Content-Addressable Memory (TCAM), at least temporarily, a subset of the rules (Fig. 1, [0044]: network node 20 includes TCAM 38 that contains rules that have not been stored in SRAM 36. [0035]: TCAM is used to temporarily store new rules before they are stored), and matching a received packet to the rules stored in the TCAM upon failing to find a successful match in the RAM ([0016]: decision logic matches data packets with rule entries, i.e., [0011]: match data items with rule entries in RAM and TCAM. [0035]: TCAM is only accessed as needed based on results of RAM lookup, i.e., [0044]: when classification key does not match any rule entries in SRAM).

	Claim(s) 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levy et al. (US 2017/0052731 A1) (cited in IDS) in view of Levy et al. (US 2019/0036821 A1) (hereinafter referred to as Levy-2), Thomas et al. (US 2002/0154636 A1), and Nishidai et al. (US 5,537,514 A).


Levy discloses wherein the packet classifier is configured to determine multiple counter values ([0064]: processor counts frequency of each pattern), wherein each counter value corresponds to a respective RP and is indicative of the respective number of the received packets that match the RP ([0064]: each pattern has a frequency count. [0041], [0044]: frequencies of occurrence of different patterns among classification keys are determined, i.e., there are rules having RPs with low frequency. [0036]: data items of arrived data packets are extracted for classification keys to match with rule entries corresponding to rules).
Levy in view of Levy-2 and Thomas does not disclose, but Nishidai discloses to adaptively modify the grouping of the RPs, and the allocation of the ERPs to the memory regions, depending on the counter values (col. 2 ll. 7-26 (steps a-d) and ll. 27-31 (step e): count the frequency of appearance of each antecedent proposition of rule and form multiple groups consisting of rules (=ERPs) based on the frequency of appearances of subrules. The multiple groups consisting of rules are stored in a rule memory based on the frequency of appearances of subrules. Col. 4 ll. 49-56: some propositions appear more frequently than others, see Fig. 2, and the group of rules is formed based on the frequency of appearances of rules/subrules, i.e., a group with rule x1=PL is formed and the group contains rules 1, 2, 6, 8, and 9, or x2=PS for group of rules 3, 4, 7, and 10, or x3=NS for group of rule 5, see Fig. 3. Fig. 6: different memory regions of the rule memory comprise different rules based on Fig. 3. Col. 3 ll. 55-61: CPU 10 executes rule rearranging and a RAM 12 stores fuzzy reasoning rules).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the decision logic 24 having circuitry to perform classification, as taught by Levy, to form groups and to store the groups in a rule memory based on the frequency of appearances of rules and subrules, as taught by Nishidai.


Regarding claim 18, Levy in view of Levy-2 and Thomas discloses all features of claim 8 as outlined above. 
Levy in view of Levy-2 and Thomas discloses wherein adaptively modifying the grouping of the RPs, and the allocation of the ERPs to the memory regions (see mapping in claim 8), comprises determining multiple counter values ([0064]: processor counts frequency of each pattern), wherein each counter value corresponds to a respective RP and is indicative of the respective number of the received packets that match the RP ([0064]: each pattern has a frequency count. [0041], [0044]: frequencies of occurrence of different patterns among classification keys are determined, i.e., there are rules having RPs with low frequency. [0036]: data items of arrived data packets are extracted for classification keys to match with rule entries corresponding to rules).
Levy in view of Levy-2 and Thomas does not disclose, but Nishidai discloses and adaptively modifying the grouping of the RPs, and the allocation of the ERPs to the memory regions, depending on the counter values (col. 2 ll. 7-26 (steps a-d) and ll. 27-31 (step e): count the frequency of appearance of each antecedent proposition of rule and form multiple groups consisting of rules (=ERPs) based on the frequency of appearances of subrules. The multiple groups consisting of rules are stored in a rule memory based on the frequency of appearances of subrules. Col. 4 ll. 49-56: some propositions appear more frequently than others, see Fig. 2, and the group of rules is formed based on the frequency of appearances of rules/subrules, i.e., a group with rule x1=PL is formed and the group contains rules 1, 2, 6, 8, and 9, or x2=PS for group of rules 3, 4, 7, and 10, or x3=NS for group of rule 5, see Fig. 3. Fig. 6: different memory regions of the rule memory comprise .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the decision logic 24 having circuitry to perform classification, as taught by Levy, to form groups and to store the groups in a rule memory based on the frequency of appearances of rules and subrules, as taught by Nishidai.
Doing so provides a method that no longer requires a repeat of a same operation a number of times, and processing time is curtailed and the efficiency of fuzzy reasoning is improved (Nishidai: col. 2 ll. 51-54).

Regarding claim 15, Levy in view of Levy-2, Thomas, and Nishida discloses all features of claim 17 as outlined above. 
Levy in view of Levy-2 and Thomas does not disclose, but Nishidai discloses wherein, in adaptively modifying the allocation of the ERPs to the memory regions, the packet classifier is configured to move a given ERP from one of the memory regions to another of the memory regions based on at least some of the counter values (Fig. 3, col. 2 ll. 7-14 (steps a-b) and ll. 27-31 (step e): the multiple groups consisting of rules (=ERPs) are stored in a rule memory based on the frequency of appearances (=counter values) of subrules. Figs. 2-3, Col. 4 ll. 38-45: the group of rules are stored in the RAM 12 and are reorganized, i.e., compare Fig. 2 vs. Fig. 3 where the group consisting of rules 1, 2, 6, 8, and 9 are stored in the RAM 12 as shown in Fig. 2 and then are reorganized in RAM 12 as shown in Fig. 3. Fig. 6: different memory regions of the rule memory comprise different rules. Col. 3 ll. 55-61:  CPU 10 executes rule rearranging and a RAM 12 stores fuzzy reasoning rules).

Doing so provides a method that no longer requires a repeat of a same operation a number of times, and processing time is curtailed and the efficiency of fuzzy reasoning is improved (Nishidai: col. 2 ll. 51-54).

Regarding claim 16, Levy in view of Levy-2, Thomas, and Nishida discloses all features of claim 18 as outlined above. 
Levy in view of Levy-2 and Thomas does not disclose, but Nishidai further discloses wherein adaptively modifying the allocation of the ERPs to the memory regions comprises moving a given ERP from one of the memory regions to another of the memory regions based on at least some of the counter values (Fig. 3, col. 2 ll. 7-14 (steps a-b) and ll. 27-31 (step e): the multiple groups consisting of rules (=ERPs) are stored in a rule memory based on the frequency of appearances (=counter values) of subrules. Figs. 2-3, Col. 4 ll. 38-45: the group of rules are stored in the RAM 12 and are reorganized, i.e., compare Fig. 2 vs. Fig. 3 where the group consisting of rules 1, 2, 6, 8, and 9 are stored in the RAM 12 as shown in Fig. 2 and then are reorganized in RAM 12 as shown in Fig. 3. Fig. 6: different memory regions of the rule memory comprise different rules. Col. 3 ll. 55-61:  CPU 10 executes rule rearranging and a RAM 12 stores fuzzy reasoning rules).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the decision logic 24 having circuitry to perform classification, as taught by Levy, to store groups of rules in the rule memory and reorganize the groups based on the frequency of appearances of the rules and subrules, as taught by Nishidai.
.

	Claim(s) 2, 5-6, 9, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levy et al. (US 2017/0052731 A1) (cited in IDS) in view of Levy et al. (US 2019/0036821 A1) (hereinafter referred to as Levy-2), Thomas et al. (US 2002/0154636 A1), Nishidai et al. (US 5,537,514 A), and Wang et al. (US 2019/0042304 A1).

Regarding claim 2, Levy in view of Levy-2, Thomas, and Nishida discloses all features of claim 17 as outlined above. 
Levy in view of Levy-2, Thomas, and Nishida does not disclose, but Wang discloses wherein the packet classifier is configured to increment the counter values in response to received packets that match the RPs corresponding to the counter values ([0010]: a CPU is used in the embodiment of Figs. 4a-c, [0051]: each hit count value correspond to a sub-table that includes a rule (=RP) and is incremented for each tuple match with the rule in the sub-table for each packet. [0033]: each sub-table has one or more rules with a same wildcard pattern), and to modify the grouping of the RPs into the ERPs based on the incremented 30counter values (Figs. 4a-c, [0054]: sub-tables that include a rule (=RP), in each workgroup (=ERP) comprise of sub-table #0, sub-table #1, and sub-table #n-1 (=grouping of RPs) and are updated/re-sorted (=modify) based on current count values, i.e., in Fig. 4a at time t0, the order of the sub-tables are sub-table #0, sub-table #1, and sub-table #n-1. However, in Fig. 4c at time t2, the order has changed to sub-table #1, sub-table #n-1, and sub-table #0 based on a descending order from highest total hit count to lowest total hit count).

Doing so provides a packet-level parallelism processing approach by optimizing table sorting based on a hit count histogram of each sub-table (Wang: [0049]).

Regarding claim 5, Levy in view of Levy-2, Thomas, and Nishida discloses all features of claim 17 as outlined above. 
Levy in view of Levy-2, Thomas, and Nishida does not disclose, but Wang discloses wherein the packet classifier is configured to modify the grouping of the RPs by finding, for a given region of the RAM, an RP grouping that corresponds to a highest aggregate number of the counter values and still fits within the given region (Fig. 2, [0039]: a shared memory includes multiple packets to be operated on by a CPU and to be processed by a GPU. [0010]: CPU and GPU are used in the embodiment of Figs. 4a-c, [0054]: each workgroup (=ERP) comprise of sub-table #0, sub-table #1, and sub-table #n-1 (=grouping of RPs) and sub-tables that include a rule (=RP) are updated/re-sorted (=modify) based on current count values, i.e., in Fig. 4a at time t0, the order of the sub-tables are sub-table #0, sub-table #1, and sub-table #n-1. However, in Fig. 4c at time t2, the order has changed to sub-table #1, sub-table #n-1, and sub-table #0 (=an RP grouping) based on a descending order from highest total hit count (=highest aggregate number of the counter values) to lowest total hit count. Note: [0044] discloses work-groups are assigned unique work-group IDs and are executed by CPU cores and GPU; therefore, each work-group of Figs. 4a-c are located in a region indicated by a work-group ID in the shared memory. The re-sorting of sub-tables does not remove any sub-tables; therefore, the sub-tables still fits within the same work-group located in the region indicated by the work-group ID).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the decision logic 24 having circuitry to perform classification, as taught by Levy, to count the frequency of appearance of rules and subrules and form groups based on the frequency of appearances of rules and subrules and to store the groups in a rule memory based on the frequency of appearances of the rules and subrules, as taught by Nishidai, and to increment count values for each sub-table having rules when a match with a rule in a sub-table is found, and to re-sort the sub-tables in the workgroups based on the highest total count, as taught by Wang.
Doing so provides a packet-level parallelism processing approach by optimizing table sorting based on a hit count histogram of each sub-table (Wang: [0049]).

Regarding claim 6, Levy in view of Levy-2, Thomas, and Nishida discloses all features of claim 17 as outlined above. 
Levy in view of Levy-2, Thomas, and Nishida does not disclose, but Wang discloses wherein the packet classifier is configured to periodically reset the multiple counter values ([0010]: CPU is used in the embodiment of Figs. 4a-c, [0054]: sub-tables are re-sorted periodically based on the current count values and then the hit counts for each sub-table are reset at time t2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the decision logic 24 having circuitry to perform classification, as taught by Levy, to count the frequency of appearance of rules and subrules, as 
Doing so allows the periodically re-sorting of sub-tables to be performed because the hit counts for each sub-table is reset and further allows the different histogram bars to remain paired with the original sub-tables (Wang: [0054]).

Regarding claim 9, Levy in view of Levy-2, Thomas, and Nishida discloses all features of claim 18 as outlined above. 
Levy in view of Levy-2, Thomas, and Nishida does not disclose, but Wang discloses wherein determining the counter values comprises incrementing the counter values in response to received packets that match the RPs corresponding to the counter values (Figs. 4a-c, [0051]: each hit count value correspond to a sub-table that includes a rule (=RP) and is incremented for each tuple match with the rule in the sub-table for each packet. [0033]: each sub-table has one or more rules with a same wildcard pattern), and wherein modifying the grouping comprises modifying the grouping of the RPs into the ERPs based on the incremented 30counter values (Figs. 4a-c, [0054]: sub-tables that include a rule (=RP), in each workgroup (=ERP) comprise of sub-table #0, sub-table #1, and sub-table #n-1 (=grouping of RPs) and are updated/re-sorted (=modify) based on current count values, i.e., in Fig. 4a at time t0, the order of the sub-tables are sub-table #0, sub-table #1, and sub-table #n-1. However, in Fig. 4c at time t2, the order has changed to sub-table #1, sub-table #n-1, and sub-table #0 based on a descending order from highest total hit count to lowest total hit count).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the decision logic 24 having circuitry to perform classification, as taught by Levy, to count the frequency of appearance of rules and subrules, as taught by Nishidai, and to increment count values for each sub-table having rules when a match 
Doing so provides a packet-level parallelism processing approach by optimizing table sorting based on a hit count histogram of each sub-table (Wang: [0049]).

Regarding claim 12, Levy in view of Levy-2, Thomas, and Nishida discloses all features of claim 18 as outlined above. 
Levy in view of Levy-2, Thomas, and Nishida does not disclose, but Wang discloses wherein modifying the grouping comprises finding, for a given region of the RAM, an RP grouping that corresponds to a highest aggregate number of the counter values and still fits within the given region (Fig. 2, [0039]: a shared memory includes multiple packets to be operated on by a CPU and to be processed by a GPU. [0010]: CPU and GPU are used in the embodiment of Figs. 4a-c, [0054]: each workgroup (=ERP) comprise of sub-table #0, sub-table #1, and sub-table #n-1 (=grouping of RPs) and sub-tables that include a rule (=RP) are updated/re-sorted (=modify) based on current count values, i.e., in Fig. 4a at time t0, the order of the sub-tables are sub-table #0, sub-table #1, and sub-table #n-1. However, in Fig. 4c at time t2, the order has changed to sub-table #1, sub-table #n-1, and sub-table #0 (=an RP grouping) based on a descending order from highest total hit count (=highest aggregate number of the counter values) to lowest total hit count. Note: [0044] discloses work-groups are assigned unique work-group IDs and are executed by CPU cores and GPU; therefore, each work-group of Figs. 4a-c are located in a region indicated by a work-group ID in the shared memory. The re-sorting of sub-tables does not remove any sub-tables; therefore, the sub-tables still fits within the same work-group located in the region indicated by the work-group ID).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the decision logic 24 having circuitry to perform 
Doing so provides a packet-level parallelism processing approach by optimizing table sorting based on a hit count histogram of each sub-table (Wang: [0049]).

Regarding claim 13, Levy in view of Levy-2, Thomas, and Nishida discloses all features of claim 18 as outlined above. 
Levy in view of Levy-2, Thomas, and Nishida does not disclose, but Wang discloses wherein determining the counter values comprises periodically resetting the multiple counter values (Figs. 4a-c, [0054]: sub-tables are re-sorted periodically based on the current count values and then the hit counts for each sub-table are reset at time t2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the decision logic 24 having circuitry to perform classification, as taught by Levy, to count the frequency of appearance of rules and subrules, as taught by Nishidai, and to re-sort sub-tables periodically and then reset the hit counts for each sub-table, i.e., at time t2, as taught by Wang.
Doing so allows the periodically re-sorting of sub-tables to be performed because the hit counts for each sub-table is reset and further allows the different histogram bars to remain paired with the original sub-tables (Wang: [0054]).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino, can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THE HY NGUYEN/              Examiner, Art Unit 2478